UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended: June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-49649 PLAYLOGIC ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Delaware 23-3083371 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Concertgebouwplein 13, 1msterdam, The Netherlands 1071 LL (Address of principal executive offices) (Zip Code) 31-20-676-0304 (Issuer’s telephone number) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at June 30, 2007 Common Stock, par value $.001 per share 26,783,232 shares Transitional Small Business Disclosure Format (check one): Yes o No þ PLAYLOGIC ENTERTAINMENT, INC. FORM 10-QSB CONTENTS PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Irem 4 Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Exhibit Index 21 Certifications Attached - 2 - PART I. FINANCIAL INFORMATION Item 1. Financial Statements PLAYLOGIC ENTERTAINMENT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2007 ASSETS Current Assets Cash $ 9,487 Accounts receivable Trade, net of allowance for doubtful accounts 701,101 Receivable from officers 73,781 Value Added Taxes from foreign governments 821,397 Software development costs 4,157,460 Prepaid expenses and other 1,150,612 Total current assets 6,913,838 Net property and equipment 801,787 Other assets Software development costs, net of current portion 1,718,512 Restricted cash 157,664 Total other assets 1,876,176 Total Assets $ 9,591,801 LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilites Bank line of credit $ 1,623,254 Short-term debts 540,160 Warrant derivatives 7,373 Current maturities of long-term debt 40,512 Accounts payable - trade 5,073,249 Other accrued liabilities 7,036,456 Deferred revenues 410,442 Loan from shareholders 5,366,443 Total current liabilities 20,097,888 Long-term debt, less current maturities 222,816 Total Liabilities 20,320,704 Commitments and contingencies Shareholders' Deficit Preferred stock - $0.001 par value. 20,000,000 shares authorized. None issued and outstanding - Common stock - $0.001 par value.100,000,000 shares authorized.26,783,232 shares issued and outstanding 26,783 Additional paid-in capital 44,003,221 Deferred Compensation-Employee Stock Options 248,413 Accumulated currency translation adjustments reserve (2,698,586 ) Accumulated deficit (51,950,444 ) (10,370,613 ) Stock subscriptions receivable (358,290 ) Total shareholders' deficit (10,728,903 ) Total Liabilities and Shareholders' Deficit $ 9,591,801 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements - 3 - PLAYLOGIC ENTERTAINMENT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended June 30, Six months ended June 30, 2007 2006 (restated) 2007 2006 (restated) Revenues Net Revenue $ 1,101,432 $ 413,061 $ 4,584,028 $ 3,132,671 Cost of sales Direct costs of production $ (765,897 ) $ (166,288 ) $ (1,852,298 ) $ (1,927,913 ) Gross profit $ 335,535 $ 246,773 $ 2,731,730 $ 1,204,758 Operating expenses Research and development $ 344,036 $ 1,281,418 $ 366,755 $ 1,625,110 Selling and marketing $ 65,831 $ 648,333 $ 530,623 $ 738,002 General and administrative $ 889,827 $ 1,189,625 $ 1,638,431 $ 2,791,646 Depreciation $ 70,934 $ 75,866 $ 152,624 $ 154,364 Total operating expenses $ 1,370,628 $ 3,195,242 $ 2,688,433 $ 5,309,122 Profit / (Loss) from operations $ (1,035,093 ) $ (2,948,469 ) $ 43,297 $ (4,104,364 ) Other income/(expense) Interest expense $ (188,678 ) $ (95,260 ) $ (508,124 ) $ (172,087 ) Realized and unrealized exchange losses - $ 275,949 - $ 311,166 Income/(Loss) before provision for income taxes $ (1,223,771 ) $ (2,767,780 ) $ (464,827 ) $ (3,965,285 ) Provision for Income Taxes - Net Profit / (loss) $ (1,223,771 ) $ (2,767,780 ) $ (464,827 ) $ (3,965,285 ) Net loss per weighted-average share of common stock outstanding, computed on Net Loss - basic and fully diluted (0.05 ) (0.11 ) (0.02 ) (0.16 ) Weighted-average number of shares of common stock outstanding - basic and fully diluted 26,006,149 24,507,931 25,670,991 24,391,068 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements - 4 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, 2007 2006 (restated) CASH FLOWS FROM OPERATING ACTIVITIES Net cash used in operating activities $ (585,185 ) $ (2,769,292 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for software development (1,898,565 ) (1,692,407 ) Cash paid to acquire property and equipment (50,199 ) (208,854 ) Net cash used in investing activities (1,948,764 ) (1,901,262 ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on bank line of credit (209,175 ) 98,516 Net activity on short term notes (851,116 ) Principal payments on long-term debt (19,948 ) 2,147 Cash advanced by affiliated entities - 495,743 Cash received from shareholder loans 2,607,540 1,184,487 Proceeds from sales of common stock 997,402 1,892,053 Collections on stock subscriptions receivable - 1,013,839 Cash paid to acquire capital - (4,399 ) Net cash provided by financing activities 2,524,703 4,682,387 Effect of foreign exchange on cash 2,196 - Increase/(Decrease) in Cash (7,050 ) 11,833 Cash at beginning of period 16,537 139,760 Cash at end of period $ 9,487 $ 151,593 Supplemental disclosures of interest and income taxes paid Interest paid during the period $ 282,728 $ 172,087 Income taxes paid (refunded) - - Supplemental disclosures of non-cash investing and financing activities Common stock issued to repay notes payable $ - $ 918,652 Cost of acquiring capital paid with issuance of common stock $ - $ 13,200 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements - 5 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE A - ORGANIZATION AND DESCRIPTION OF BUSINESS Playlogic Entertainment, Inc. (“the Company, “we”, “us” or similar pronouns) is a developer and publisher of interactive entertainment products, such as video game software and other digital entertainment products. We publish for most major interactive entertainment hardware platforms, such as Sony’s PlayStation 3 and Playstation2, Microsoft’s Xbox and Xbox360, Nintendo’s Wii, PCs and handheld devices (such as Nintendo DS, and PSP) and mobile devices. Our principal sources of revenue are derived from publishing operations. Publishing revenues are derived from the sale of our digital entertainment products. We own most of the intellectual properties of our products. As a publisher, we are responsible for publishing, sales and marketing of our products. We sell our products to distributors, who sell to retail. Furthermore, we sell directly to consumers through online distribution channels, at least two months after the product was made available at retail. NOTE B - BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of the Company and reflect all adjustments necessary for fair presentation of our financial position, results of operations and cash flows. Inter-company accounts and transactions have been eliminated. The preparation of these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in these condensed consolidated financial statements and accompanying notes. We adhere to the same accounting policies in preparation of interim financial statements. As permitted under generally accepted accounting principles, interim accounting for certain expenses, including income taxes are based on full year assumptions when appropriate. Actual results could differ materially from those estimates. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although we believe that the disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements and accompanying notes should be read in conjunction with our annual consolidated financial statements and the notes thereto for the fiscal year ended December 31, 2006, included in our Annual Report on Form 10-KSB for the year ended December 31, 2006. Reclassifications Certain prior year amounts have been reclassified to conform to current year presentation. Earnings Per Share SFAS No.128, “Earnings Per Share”, requires dual presentation of basic and diluted income per share for all periods presented. Basic income per share excludes dilution and is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. - 6 - Unexercised stock options to purchase 350,000 shares of the Company’s common stock as of June30, 2007, respectively, were not included in the computation of diluted earnings per share because the exercise of the stock options would be anti-dilutive to earnings per share. Unexercised warrants to purchase 1,688,525 shares of the Company’s common stock as of June30, 2007, were not included in the computation of diluted earnings per share because the exercise of the warrants would be anti-dilutive to earnings per share. The 900,000 warrants issued in connection with a loan as per note L our Annual Report on Form 10-KSB for the year ended December 31, 2006 are excluded from the computation and reflected as a liability as they are used as collateral for the loan. Restatements During the course of preparing the unaudited financial statements for the three months ended September 30, 2006, Management of the Company determined that the Company’s accounting for the reimbursement of certain expenses incurred during the second and third quarter of 2005 had not been properly reflected in accordance with U.S. generally accepted accounting principles. Certain operating expenses and transaction costs associated with the Company’s Share Exchange Agreement entered into in June 2005, which were initially paid by the Company and reimbursed by certain shareholders, were not included in the Company’s consolidated statements of operations for each of the six and three months ended June 30, 2005, the nine and three months ended September 30, 2005 and the year ended December 31, 2005. The corrections to this situation resulted in the recognition of expenses in connection with the Share Exchange Agreement as well as either the recognition of additional contributed capital and/or a reduction in amounts due from shareholder(s) for unrelated advances made prior to the aforementioned Share Exchange Agreement The restated numbers have been included in the consolidated statement of operations. These restatements to the Company’s financial statements were, in part, caused by a material weakness in the Company’s internal control over financial reporting due to the limitations in the capacity of the Company’s accounting resources to appropriately identify and react in a timely manner to non-routine, complex and related party transactions and communicate said occurrences to it’s independent auditors, as well as the adequate understanding of the disclosure requirements relating to these types of transactions. In order to remediate this material weaknesses, Management of the Company has designed and implemented improvements to it’s internal controls over financial reporting and to better define the most appropriate protocols to enhance the preparation, review, presentation and disclosures of the Company’s financial statements. NOTE C - GOING CONCERN UNCERTAINTY The Company is a global publisher of interactive software games designed for personal computers, and video game consoles and handheld platforms manufactured by Sony, Microsoft and Nintendo. Its principal sources of revenue are derived from publishing and distribution operations. Publishing revenues are derived from the sale of internally developed software titles or software titles developed by third parties. Operating margins in its publishing business are dependent upon its ability to continually release new, commercially successful products. Operating margins for titles based on licensed properties are affected by the company's costs to acquire licenses. The Company pursues a growth strategy by capitalizing on the widespread market acceptance of video game consoles, as well as the growing popularity of innovative action games that appeal to mature audiences. The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. At June 30, 2007, the Company had an accumulated deficit of approximately $51.3 million, a shareholders’ deficit of approximately $10.1 million and a working capital deficit of approximately $12.9 million. As the Company realized a net loss of $ 651,025 during the six months ended June 30, 2007, the financial position raises uncertainties about the Company’s ability to continue as a going concern. While the Company has contracts in place with several third-party developers and is developing titles through its Playlogic Game Factory B.V. subsidiary, and anticipates successful debuts of such titles; the market for interactive entertainment software is characterized by short product lifecycles and frequent introduction of new products. Many software titles do not achieve sustained market acceptance or do not generate a sufficient level of sales to offset the costs associated with product development. A significant percentage of the sales of new titles generally occur within the first three months following their release. Therefore, the Company’s profitability depends upon the Company’s ability to develop and sell new, commercially successful titles and to replace revenues from titles in the later stages of their lifecycles. Any competitive, financial, technological or other factor which delays or impairs the Company’s ability to introduce and sell the Company’s software could adversely affect future operating results. - 7 - The Company’s continued existence is dependent upon its ability to generate sufficient cash flows from operations to support its daily operations as well as provide sufficient resources to retire existing liabilities and obligations on a timely basis and its ability to raise debt and/or equity financing favorable to or affordable by the Company. If no additional funding is received during the next twelve months, the Company will be forced to rely on additional funds loaned by management and/or significant stockholders to preserve the integrity of the corporate entity at this time. In the event, the Company is unable to acquire advances from management and/or significant stockholders, the Company’s ongoing operations would be negatively impacted to the point that all operating activities are ceased. While the Company is of the opinion that good faith estimates of the Company’s ability to secure additional capital in the future to reach the Company’s goals have been made, there is no guarantee that the Company will receive sufficient funding to sustain operations or implement any future business plan steps. No adjustment has been made in the accompanying financial statements to the amounts and classification of assets and liabilities which could result should the Company be unable to continue as a going concern. NOTE D - FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amount of cash, accounts receivable, accounts payable and notes payable, as applicable, approximates fair value due to the short term nature of these items and/or the current interest rates payable in relation to current market conditions. Interest rate risk is the risk that the Company’s earnings are subject to fluctuations in interest rates on either investments or on debt and is fully dependent upon the volatility of these rates. The Company does not use derivative instruments to moderate its exposure to interest rate risk, if any. Financial risk is the risk that the Company’s earnings are subject to fluctuations in interest rates or foreign exchange rates and are fully dependent upon the volatility of these rates. The company does not use derivative instruments to moderate its exposure to financial risk, if any. NOTEE - COMPREHENSIVE INCOME/(LOSS) Components of comprehensive income/(loss) are as follows: Six months ended June 30, 2007 2006 Netincome / (loss) $ (464,827 ) $ (3,965,285 ) Foreign currency translation adjustment (258,776 ) (461,003 ) Comprehensiveincome / (loss) $ (723,603 ) $ (4,4261,288 ) - 8 - NOTE F - SOFTWARE DEVELOPMENT COSTS The following table provides the details of software development costs for the six months ended June 30, 2007: Beginning balance $ 4,463,430 Additions 1,992,518 Amortization (723,225 ) Write down 0 Foreign exchange 143,249 Ending balance 5,875,972 Less: current portion 4,157,460 Non-current portion $ 1,718,512 The amount of software development costs resulting from advance payments and guarantees to third-party developers was $5,254,948 at June30, 2007. In addition, software development costs at June30, 2007 included an amounts of $1,647,225 related to titles that have not been released yet. The non-current portion of the capitalized software development costs is expected to be amortized in 2008. NOTEG – SHORT TERM LOANS On June 13, 2007, the Company entered into a brigde loan agreement with a lender based in the Netherlands, pursuant to which the Company borrowed the principal amount of €270,000, or approximately $360,000. This loan bears compound interest at a rate of 5% per annum. The principle and the interest will be repaid in full by September 30, 2007. The collection of the stock subscription receivable will be used for repayment of this loan. NOTE H - ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and other current liabilities consist of the following: Payroll taxes payable $ 3,284,742 a) Deferred payroll taxes 521,400 Loan penalty expense 1,318,600 Accrued interest 685.062 Royalties to be paid 200,391 Deferred Rent 458,572 Accrued wages and related personnel costs 285,840 Invoices to be received 113,434 Board remuneration to be paid 131,017 Other accrued liabilities 37,778 $ 7,036,457 a) Payroll taxes payable can be partly offset against VAT refund claimed as included in other receivables. NOTEI - LOAN FROM SHAREHOLDERS On February 23, 2007, the Company entered into a loan agreement with a lender based in the Netherlands, pursuant to which the Company borrowed the principal amount of €1,600,000, or approximately $2,100,000. This loan bears compound interest at a rate of 10% per annum. The principle and the interest will be repaid in full by the end of August 2007. Under this loan agreement, the Company pledged all its IP as collateral and assigned all its receivables. - 9 - Loans from shareholder at June 31, 2007 are comprised of the following: Loan with a lender based in Andorra $ 53,292 Loans with a lender based in the Netherlands 5,320,524 Less: unamortized debt discount (7,373 ) Loans from shareholder, less unamortized debt discount $ 5,366,443 NOTEJ - COMMITMENTS AND CONTINGENCIES Litigation On June 1, 2005, we entered into a lease for new offices at Amstelveenseweg 639-710 in Amstelveen. The move of our offices to this location has been delayed following late commissioning of entrance and elevators. The Company now intends to start using this office now in the course of 2007. On March 30, 2007, Fortis Vastgoed B.V. (plaintiff)filed a motion to institute accelerated proceedings against Playlogic International N.V.(defendant)with the Court of Amsterdam (Kantongerecht) the Netherlands. Fortis claims evacuation of the offices at Amstelveenseweg 639-710 in Amstelveen with immediate effect and damages in the amount of € 142,249, which is included in the accrued liabilities, plus € 91,626 for each quarter following April 1, 2007 till the end of the lease term expiring on May 31, 2011 in case Fortis is unable to agree on a lease for the offices with a third party (or approximately $ 187,569 using December 31, 2006 exchange rates) in view of the alleged unlawful non performance by Playlogic under the lease agreement dated June 1, 2005. On April 17 the Court of Amsterdam (Kantongerecht) the Netherlands issued a permanent injunction that the Company has to evacuate the offices at Amstelveenseweg 639-710 in Amstelveen within fourteen (14) days following registered notice of injunction to defendant unless payment of all amounts due have been made by defendant to plaintiff within one month following April 17, 2007. Meanwhile, the evacuation has been completed but no irreversible effects have taken place. Furthermore, Playlogic is still in discussion with Fortis with respect to a possible revival of the lease agreement. In June 2007, Playlogic Entertainment Inc. was sued in class action before the US district court in Manhattan, with respect to alleged damage as a result of copy protection software included in Age of Pirates – Caribbean Tales. We do not foresee any liability in this matter, as plaintiffs have clearly sued the wrong company and the wrong entity. Playlogic acts only as a publisher of the game and therefore is not liable for possible faults in production or distribution. Moreover, as far as any claim could be brought against Playlogic, it would be the Dutch subsidiary Playlogic International NV, with its statutory seat in Amsterdam, The Netherlands, that would have to be sued. As a consequence, the pending case should fail on both grounds and any new action against the Dutch subsidiary would have to be brought before the Dutch courts that are even more likely than the US courts to reject class actions like this. Moreover the Company is involved in a number of minor legal actions incidental to its ordinary course of business. With respect to the above matter, the Company believes that it has adequate legal claims or defenses and/or provided adequate accruals for related costs such that the ultimate outcome will not have a material adverse effect on the Company’s future financial position or results of operations. Office leases The Company leases it’s executive offices located at Concertgebouwplein 13 in Amsterdam from Mr. Prof. Dr. D. Valerio. This lease agreement expired on March 31, 2007. This lease agreement contained an extension option, which has extended the expiration date to March 31, 2012. The lease requires annual payments of approximately$81,000 (€59,000) per year, to be paid in quarterly installments. Our subsidiary, Playlogic Game Factory, B. V., previously operated in leased offices, located at Hoge Mosten 16-24 in Breda, from Kantoren Fonds Nederland B.V. pursuant to a lease agreement which expired on February 28, 2007. Playlogic Game Factory, B. V., leases offices located at Hambroeklaan 1 in Breda from Neglinge BV pursuant to a lease agreement which expires on October 1, 2013. This lease agreement contains an extension option, which if exercised, will extend the expiration date to October 1, 2018. At the execution of this lease agreement, the landlord committed itself to invest approximately $409,000 (€300,000) in leasehold improvements which are scheduled to be repaid by Playlogic Game Factory B.V. over a 10 year period. The lease requires annual payments of approximately$410,000 (€300,000) per year, payable in quarterly installments. - 10 - On June 1, 2005, the Company entered into a new lease agreement for new corporate offices at Amstelveenseweg 639-710 in Amstelveen. The move of our offices to this location has been delayed following late commissioning of entrance and elevators. We will start using this office now during2007. The lease requires annual payments of approximately$273 (€200.00) per square meter for rent and $34.00 (€25.00) per square meter for service costs. Payment started December 1, 2006 for approximately ½ of the leased premises (approximately 750 square meters) and in June 2007, payment will start on the second ½ of the leased premises (approximately 750 square meters). Payment of the service costs for each of the 750 square meter segments began at the execution of the lease agreement. The lease expires in June 2011. On June 1, 2005, we entered into a lease for new offices at Amstelveenseweg 639-710 in Amstelveen. The move of our offices to this location has been delayed following late commissioning of entrance and elevators. The Company now intends to start using this office now in the course of 2007. Transportation leases The Company leases 23 automobiles for certain officers and employees pursuant to the terms of their individual employment agreements under operating lease agreements. These agreements are for terms of 3 to 4 years and begin to expire in 2007. The leases require monthly aggregate payments of approximately $24,760. NOTEK — OTHER RELATED PARTY TRANSACTIONS Willem M. Smit, the Company’s Chief Executive Officer, has agreed to not receive any cash compensation until such time that the Company achieves positive cash flows from operations. However, the Company does reimburse Mr.Smit for his business related expenses and provides him with an automobile. As Mr.Smit provides executive management and oversight services to the Company, an amount of $100,000 per annum (or $25,000 per quarter) is imputed as the value of his services and recorded as additional contributed capital to the Company. Furthermore Mr.Willem M. Smit has a current account with the Company, the balance of which is recorded as a receivable from officers. Given the nature of the transactions that resulted in this balance management believes this is no violation of section 4.02 of the Sarbanes Oxley Act. However, it is management’s policy that no receivables from officers exist and management will ensure this amount to be reduced to zero during 2007. Effective January 1, 2006 the Company entered into a service agreement with Altaville Investments B.V., a company beneficially owned by its CEO Willem M. Smit. The Company pays for certain service among others house keeping and cleaning services provided by Altaville to the Company an annual aggregate amount of $ 49,843 which is paid in twelve monthly installments. - 11 - NOTEL - SEGMENT INFORMATION AND REVENUE CONCENTRATIONS The Company sells it’s products to wholesale distributors in various domestic and foreign markets. The following table shows the Company’s gross revenue composition: Six months ended June 30, 2007 2006 Europe and United Kingdom Customer A 2.491.740 54% 951.849 30% Customer B 957.507 21% 391.408 12% Customer C 531.948 12% 0 0% Others 602.833 13% 783.242 25% 4.584.028 100% 2.126.499 68% Middle East/Africa Others 0 0% 53.538 2% 0 0% 53.538 2% Asia Others 0 0% 0 0% 0 0% 0 0% United States & Canada Customer D 0 0% 942.331 30% Customer E 0 0% 0 0% Others 0 0% 10.303 0% 0 0% 952.634 30% South America Others 0 0% 0 0% 0 0% 0 0% Total 4.584.028 100% 3.132.671 100% Item 2. Management’s Discussion and Analyses of Financial Condition and Results of Operation Playlogic is a publisher of interactive entertainment products, such as video game software and other digital entertainment products. We publish for most major interactive entertainment hardware platforms, like Sony’s PlayStation 3,and Playstation2, Microsoft’s Xbox 360 and Nintendo’s Wii, PCs and handheld devices (such as Nintendo DS, and PSP) and mobile devices. Our principal sources of revenue are derived from publishing operations. Publishing revenues are derived from the sale of our digital entertainment products. We own most of the intellectual properties of our products, which we believe positions us to maximize profitability. As a publisher, we are responsible for publishing, sales and marketing of our products. We sell our products to distributors, who sell to retail. Furthermore, we sell directly to consumers through online distribution channels, at least two months after the product was made available at retail. Various studios throughout the world develop games which we publish. One of these studios is our subsidiary, Playlogic Game Factory B.V., located in The Netherlands. Other independent studios in various countries develop our games under development contracts. These development contracts generally provide that we pay the studio an upfront payment, which is an advance on future royalties, earned, and a payment upon achievement of various milestones. In addition, we license the rights to our existing titles to other studios who then develop those titles for other platforms. - 12 - Different studios and developers frequently contact us requesting financing and publishing of their games. We evaluate each of these offers based on several factors, including sales potential (primarily based on past performance by the studio or developer), technology used, track record and human resources of the studio. We select which games we develop, based on our analysis of consumer trends and behavior and our experience with similar or competitive products. Once we select a game to develop, we then assign a development studio, based upon its qualifications, previous experience and prior performance. Once developed, we distribute our games worldwide through existing distribution channels with experienced distributors. We generally aim to release our titles simultaneously across a range of hardware formats in order to spread development risks and increase and increase with a minimum augmentation in development time and resources. We believe that greater online functionalities, applications and distribution on the new platforms will improve revenues and help our industry grow. In addition, according to DFC Intelligence, new sales potential, revenue opportunities from wireless gaming, online console gaming, and in-game advertising are expected to grow from $1 billion in 2005 to $5 billion in 2009. Industry Overview Over the past two decades, the video game industry has advanced and become a valuable contributor to the entertainment consumption business. The estimated break-down of gamers in US households is 61% male and 39% female, with 47% of gamers between 13 and 24 years old, 30% between 25 and 39 years old; and 23% over 40 years old. Worldwide, the video game market is projected to increase from $26.2 billion in 2004 to $46.5 billion in 2010, growing at an 11.4 percent compound annual rate. Asia Pacific, currently the largest market at $9.6 billion in 2004, is projected to maintain its dominance, growing at a 12.3 percent compound annual rate through 2010 to reach $17.4 billion. The United States has the second largest market and is expected to grow from $8.4 billion in 2005 to $13.0 billion in 2010, an 8.9 percent compounded annual according to Company Annual Reports of Crandell & Sidak. The combined US and European software markets will grow at a 13.5% CAGR over the 2006-2008 period. (WedBush Morgan). The video game market reflects consumer spending on console games (including handheld games), personal computer (PC) games, online games, and wireless games. The category excludes spending on the hardware and accessories used to play the games. With the launch of the Nintendo Wii and Sony PlayStation 3, the gaming industry had a record-breaking year in 2006. According to NPD Group's industry tracking sales figures, overall profits are up 19 percent, and the combined hardware, software, and accessories sales reached $12.5 billion in the U.S. alone, making it the highest grossing year in the video game industry to date. Market Trends – Worldwide The fastest-growing segment during the next five years, global video game spending will increase to $55.6 billion in 2008, at a 20.1 percent CAGR. (PricewaterhouseCoopers). By 2008, online and wireless will be major distribution channels, spurred by broadband penetration and new mobile phones that will be used as much for entertainment as for communication. The PC game market will shrink, and console game spending will grow as next generation consoles are introduced. The video game market was in a transition year in 2005, awaiting the introduction of the next-generation consoles. Growth slumped to 3.3 percent, the slowest increase during the past five years. The next generation of consoles and recently introduced handheld games will spur the console/handheld market in the U.S., EMEA, Asia Pacific, and Canada, while PC games will continue to decline or see little growth in the U.S. and EMEA. The introduction of new wireless phones capable of downloading games will boost the wireless game market in the U.S., EMEA, Asia Pacific, and Canada. Overall, the video game market will expand at an 11.4 percent CAGR to $46 billion in 2010 from $27 billion in 2005. Console Installed Base Since the introduction of PlayStation 2 in 2000, the console has sold over 100 million units worldwide according to games industry. biz. The PlayStation 3 has beenintroduced to the market in the second half of 2006. Microsoft introduced its next generation console, the Xbox 360, in November 2005. - 13 - Microsoft’s Xbox360 has sold 11.6 million units so far. As of April 1, Sony has shipped approximately 5.5 million Playstation 3 units worldwide.Nintendo’s next generation console, called ‘Wii’ has sold more than 9.27 million units so far. Wed bush Morgan Securities expects next generation hardware shipments through the end of 2007 will reach 46 million units in the U.S. and Europe. Nintendo Dual Screens (‘Nintendo DS’) and PlayStation Portable (‘PSP’) were both successfully introduced to the market. The sales volume of the Nintendo DS reached 47.27 million units by June 30, 2007, and PSP reached the sales volume of 25.39 million units sold as of March 31, . PC Games Playlogic will continue its focus on PC games because in comparison to next generation consoles, PC games are less expensive to develop and address a much wider target audience. Furthermore Playlogic will focus on handheld games, because of the large big installed base, Nintendo especially of the DS. Playlogic will continue development of PlayStation2 titles, because of their large installed base of over 120 million units. Consumer Facts Thirty percent of most frequent game players are under eighteen years old while twenty-six percentof most frequent game players are between 18 and 35 years old. Forty-four percent of most frequent game players are over 35 years old. Forty percentof most frequent console game players are under eighteen years old while thirty-five percentof most frequent game players are between 18 and 35 years old. Twenty-fivepercentof most frequent console game players are over 35 years old. Thirty-eightpercent of game players are women. Womenage 18 or older represent a significantly greater portion of the game-playing population (30%) than boys age 17 or younger (23%).The average adult woman plays games 7.4 hours per week. The average adult man plays 7.6 hours per week. Though males spend more time playing than do females, the gender/time gap has narrowed significantly. Females are being significantly attracted to playing certain online multi-user video games that offer a more communal experience, and a small hardcore group of young females are playing aggressive games that are usually thought of as being "traditionally male" games. The most loyal fan-base is reported to be for large role-playing games(Nielsen Active Gamer Study). According to the ESRB almost 41% of video and PC gamers are women. We believe the demographics of game players will widen, and be a major source of the growth of the industry. The first generation gamers are now in their 30s and are still playing games and new consumers enter the market, including children at the age of 6 to 8 and an increasing number of women players. - 14 - Release Overview Expected release Game Studio Platform date to retail Completed Games Alpha Black Zero Khaeon (NL) PC Released Airborne Troops Widescreen Games (F) PS2, PC Released Cyclone Circus Playlogic Game Factory (NL) PS2 Released Xyanide Overloaded (NL) Mobile Phones Released World Racing 2 Synetic (G) PS2, Xbox, PC Released Knights of the Temple 2 Cauldron (SK) PS2, Xbox, PC Released 1 Gene Troopers Cauldron (SK) PS2, Xbox, PC Released 1 Xyanide Playlogic Game Factory (NL) Xbox Released Age of Pirates: Caribbean Tales Akella (Russia) PC Released Infernal Metropolis (Poland) PC Released2 Ancient Wars: Sparta World Forge (Russia) PC Released Xyanide Resurrection Playlogic Game Factory (NL) PSP Released Under Development Evil Days Of Luckless John 3A Entertainment (Great Britain) PC Q3 2007 Xyanide Resurrection Playlogic Game Factory (NL) PS2 Q3 2007 Obscure 2 Hydravision (F) PC Q3 2007 Obscure 2 Hydravision (F) PS2 Q3 2007 Obscure 2 Hydravision (F) Wii Q1 2008 Officers GFI (Russia) PC Q1 2008 Age of Pirates:CT the Sequel Akella (Russia) Q1 2008 Age of Pirates: Captain Blood* Akella (Russia) PC Q1 2008 Age of Pirates: Captain Blood* Akella (Russia) Xbox360 Q1 2008 Aggression 1914 Buka (Russia) PC Q1 2008 Red Bull Break dancing TBC TBC Q2 2008 Infernal 2 Metropolis (Poland) TBC Q2 2008 Infernal Metropolis (Poland) Wii TBC 1 Released in Europe only. 2 Final decision on Next Generation options to be made. * working title The games industry is currently in a transition period. The current and Next Gen consoles (Xbox360, PlayStation 3, Wii) and PC platform have broadened the market, appealing to an even larger mass consumer audience than ever before, providing increased publishing opportunities. The investments in next generation platforms are however larger than for the previous generation platforms. Playlogic has created a healthy balance between games available for the current and the next generation platforms. To spread risk and broaden its portfolio, PC games and handheld titles are a substantial part of the line-up for the coming year. Material agreements We entered into the following material agreements in the three months ended June 30, 2007: On April 25, 2007, Playlogic Entertainment, Inc. announced that it is expecting to raise $10 million in a private placement from accredited investors. The Company expects to formalize this private placement within weeks. Approximately $4.5 million will be equity and $5.5 million will be in loans. Two loans have been received; one of $3.4 million was received last year. The second loan of $2.1 million at an annual interest of 10% was received in the first quarter of this year. To date, a total of $8.7 million has been committed and/or received. - 15 - On June 28, 2007, Playlogic Entertainment, Inc. issued a press release reporting theysigned a worldwide 3 year license with a 2 year extension, on all platforms,based on the popular franchise DragonHunterswithFuturikon (France). Critical Accounting Policies and Estimates Our most critical accounting policies, which are those that require significant judgment, include: capitalization and recognition of software development costs and licenses; share-based compensation and revenue recognition. In-depth descriptions of these can be found in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006 (the “2006 Form 10-K”). There have been no material changes in our existing accounting policies from the disclosures included in our 2006 Form 10-K. Recently Issued Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, Fair Value Measurements (“SFAS 157”), which clarifies the definition of fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurement. SFAS 157 does not require any new fair value measurements and eliminates inconsistencies in guidance found in various prior accounting pronouncements. SFAS 157 will be effective for us on November 1, 2008. We are currently assessing whether the adoption of SFAS 157 will have an impact on our financial statements. In September 2006, the SEC released Staff Accounting Bulletin No. 108,
